Citation Nr: 9912515	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-29 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The appellant is the widow of the veteran who had active 
service from November 1942 to August 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for the cause of the veteran's death.  


REMAND

The certificate of the veteran's death shows that he died in 
December 1978, at the Houston, Texas, VA Medical Center.  
Records of this hospitalization are not part of the claims 
folder. 

The death certificate shows that the immediate cause of death 
was chronic renal failure, due to diabetes mellitus.  The 
appellant contends that the veteran's service connected 
psychoneurosis, evaluated as noncompensable since January 
1948, played a role in his death.  

Records created by VA are constructively deemed to be a part 
of the record before the Board, and if those records could be 
determinative of the claim a remand is necessary for the 
Board to ensure that those records are obtained.  Dunn v. 
West, 11 Vet. App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 612-13 (1992).  In this case, the veteran's 
terminal hospitalization records could be determinative of 
the question of whether his service connected disability 
played any role in his death.

Accordingly, this case must be REMANDED for the following:

1.  The RO should seek to obtain all 
records of the veteran's treatment, 
including terminal hospitalization 
records, from the Houston VA Medical 
Center.  Those records not already part 
of the claims folder should then be 
associated with that folder.

2.  The appellant should be invited to 
submit competent medical evidence linking 
the cause of the veteran's death to 
service or to the service connected 
psychiatric disability.

3.  The RO should then re-adjudicate the 
appellant's claim.  If the claim is found 
to be well grounded, the RO should ensure 
that the duty to assist the appellant 
with the development of the claim has 
been met.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




